EXHIBIT 10.2

SECOND AMENDMENT TO LICENSE AGREEMENT

This Second Amendment to the License Agreement (the “Second Amendment”) is dated
September 19, 2017 and amends the License Agreement dated January 8, 2016 (the
“Agreement”), as amended, by and between ABT Holding Company (“ATHX”), a
Delaware corporation having its principal place of business at 3201 Carnegie
Avenue, Cleveland, OH 44115 and wholly-owned subsidiary of Athersys, Inc.
(“Athersys”), and HEALIOS, K.K. (“Healios”), a Japanese company having its
principal place of business at World Trade Center Bldg. 15F, 2-4-1 Hamamatsucho,
Minato-ku, Tokyo 105-6115 Japan. All defined terms used but not defined in this
Second Amendment shall have the meanings ascribed to them in the Agreement.

WHEREAS, the Parties have entered into the Agreement, under the terms and
conditions of which the Parties continue to perform; and

WHEREAS, the Parties wish to amend a certain provision of the Agreement in
connection with execution of the Manufacturing Technology Transfer Agreement,
dated September 26, 2017.

NOW, THEREFORE, in consideration of the above premises and the mutual promises
set forth below, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties agree to amend the
Agreement as follows:

1. Section 2.2 (f) shall be added as follows:

(f)     ATHX is acquired by a non-Affiliated third party, and such license grant
shall become effective simultaneously with such acquisition.

Upon execution of this Second Amendment by the Parties, this Second Amendment
shall be made a part of and shall be incorporated by reference into the
Agreement. All terms and conditions of the Agreement not amended herby shall
remain in full force and effect and are hereby ratified by the Parties.

[SIGNATURES ON NEXT PAGE]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Second Amendment to be executed
by their duly authorized representatives.

 

HEALIOS K.K.     ABT HOLDING COMPANY Signature:  

/s/ Hardy TS Kagimoto

    Signature:  

/s/ William O. Lehmann

Name:   Hardy TS Kagimoto     Name:   William O. Lehmann, Jr. Title:  
President & CEO     Title:   President Date:   September 25, 2017     Date:  
September 26, 2017